Exhibit 99.1 Press Release BEZEQ GROUP REPORTS SECOND QUARTER 2 Net profit attributable to shareholders in Q2 2010 rose 17.9% year-over-year to NIS 638 million EBITDA in Q2 2010 increased 12.0% year-over-year to NIS 1.34 billion, for a consolidated EBITDA margin of 44.9% Revenue in Q2 2010 increased 3.8% year-over-year to NIS 2.98 billion Bezeq recommends cash dividend to shareholders totaling NIS 1.28 billion Tel Aviv, Israel – August 2, 2010 –Bezeq - The Israel Telecommunication Corp., Ltd. (TASE: BEZQ), Israel’s leading telecommunications provider, announced today its financial results for the second quarter of 2010, ended June 30, 2010. Details regarding the investor conference call and webcast to be held today are included later in this press release.1 Bezeq Group’s Q2 2010 Financial Highlights (compared to Q2 2009): § Revenues: NIS 2.98 billion, an increase of 3.8%. § Operating profit: NIS 990 million, an increase of 21.0%. § Net profit attributable to shareholders: NIS 638 million, an increase of 17.9%. § Earnings per diluted share: NIS 0.24, as compared to NIS 0.20. § EBITDA: NIS 1.34 billion, an increase of 12.0%. § EBITDA margin: 44.9% of revenues, as compared to 41.6%. § Free cash flow:2 NIS 606 million, an increase of 73.4%. § Net debt-to-EBITDA: 1.07 as compared to 0.76. § Second quarter and six month year-to-date 2010 results include two non-recurring items: o A one-time profit related to the consolidation of Walla! as of April 25, 2010. o A provision made by yes in relation to royalties claimed by ACUM, a non-profit organization which administers proprietary music rights, since 2003. 1 Unless otherwise stated, all consolidated profit and loss and cash flow figures in this press release are adjusted to reflect the deconsolidation of yes as of January 1, 2008, except for the financial statement tables at the back of this press release. 2 Free cash flow is defined as cash flow from operating activities plus dividends received, less net payments for capital investments. Press Release Dividend Announcement The Company’s Board of Directors today recommended the distribution of a cash dividend to shareholders totaling NIS 1.28 billion, or approximately NIS 0.48 per share.The dividend, which is subject to shareholder approval, would be payable on October 7, 2010 to shareholders of record as of September 20, 2010. This recommendation is in accordance with Bezeq’s dividend policy of distributing, on a semi-annual basis, cash dividends amounting to 100% of the net profit attributable to shareholders. Segment Highlights § Bezeq Fixed-Line: The Fixed-Line segment achieved an impressive EBITDA margin of 51.6% as growth in broadband Internet, data and transmission services almost completely offset the continued decline in revenues from traditional telephony. Q2 2010 Fixed-Line revenues of NIS 1.31 billion declined only 0.8% compared to Q2 2009. Q2 2010 operating profit increased 15.9% to NIS 503 million as EBITDA increased to NIS 674 million, up 5.5% versus Q2 2009. Bezeq continued the rollout of its advanced fiber optic, all IP-based NGN infrastructure, which as of quarter-end connected over 30% of Israeli households. Q2 2010 broadband Internet average revenue per user (ARPU) increased 8.7% year-over-year to NIS 75, as the broadband Internet subscriber base increased 3.4% year-over-year to 1.05 million subscribers. Operating and free cash flow grew 28.2% and 96.1% year-over-year to NIS 523 million and NIS 502 million, respectively, primarily due to timing differences in working capital and increased dividends from subsidiaries, respectively. § Pelephone: The cellular operations segment's Q2 2010 revenue set a record NIS 1.43 billion, up 6.2% versus Q2 2009, driven by increased usage of data, content, value-added services (VAS) and roaming services, associated primarily with the continued subscriber migration to the High-Speed GSM (HSPA) cellular network. Solid continued top line revenue growth drove double-digit year-over-year improvements in Pelephone’s operating profit, net profit and operating cash flow, as free cash flow more than doubled. EBITDA increased 8.3% to NIS 511 million (35.7% EBITDA margin). Active subscribers totaled approximately 2.81 million as of June 30, 2010, an increase of 4.2% year-over-year, and a net addition of 18,000 subscribers sequentially. Pelephone's quarter-end subscriber base included an Israeli industry high of 1.70 million 3G subscribers, of which approximately 1.01 million were HSPA subscribers, representing approximately 36% of Pelephone's total subscriber base. As of today, the HSPA subscriber base totals approximately 1.05 million. Pelephone's ARPU increased 3.8% year-over-year to NIS 136 as HSPA subscribers registered higher revenues from data, content, VAS and roaming. As a result, data as a percentage of cellular service revenue hit a record 23.0%, versus 19.1% for Q2 2009. § Bezeq International: Israel's leading supplier of broadband ISP services' Q2 2010 results reflect the positive impact of a NIS 57 million one-time profit related to the consolidation of Walla! as of April 25, 2010. Excluding the impact from this consolidation, revenues reached NIS 342 million, up 4.7% versus Q2 2009; operating and net profit registered 1.9% and 8.6% declines to NIS 66 million and NIS 51 million, respectively; and EBITDA increased 2.0% to NIS 90 million for an EBITDA margin of 26.3% (27.0% EBITDA margin for Q2 2009). Segment cash flow metrics registered year-over-year declines primarily as a result of increased segment working capital needs. 2 Press Release § yes:3 Revenues for Q2 2010 increased 5.3% year-over-year to NIS 396 million driven by a 2.0% year-over-year increase in total subscribers to 573,000, higher sales of value-added content services such as yes Max, yes MaxHD, new IP-based video-on-demand yes MaxTOTAL, as well as increased content sales. Q2 2010 results include the negative impact of a significant provision in relation to royalties claimed by ACUM, a non-profit organization which administers proprietary music rights, since 2003. Including the impact of this provision, Q2 2010 operating profit declined to NIS 7 million from NIS 59 million in Q2 2009, the net loss increased to NIS 143 million from NIS 95 million in Q2 2009, while EBITDA decreased to NIS 75 million from NIS 115 million a year ago. Segment operating cash flow increased 17.1% to NIS 109 million, and free cash flow expanded to NIS 46 million, up 38.6% versus Q2 2009. Management Review Shlomo Rodav, Chairman of the Board of Bezeq, stated, “Excellent execution across the group allowed Bezeq to post increased revenue, as well as double-digit growth in operating profit, net profit to shareholders, and EBITDA. These performance gains were supported by record Pelephone cellular revenue, increased levels of sales of broadband Internet, data communications and transmission services in the Fixed-Line segment, as well as solid growth within Bezeq International and the yes premium pay-TV segment. Growth areas such as Internet access, data and transmission services almost completely offset fixed-line telephony revenue erosion in our Fixed-Line business. “The strategic investments we have made in terms of leading edge IP and cellular infrastructures uniquely position Bezeq to successfully deliver converged next generation communications solutions, strengthening our market position in the competitive Israeli communications landscape as well as providing enhanced flexibility to navigate an evolving regulatory environment. As we head into the third quarter of 2010, historically our seasonally strongest quarter of the year, we remain focused on driving additional operational and financial leverage from our NGN and HSPA network infrastructures. With about 36% of Pelephone subscribers on the HSPA network and Bezeq Fixed-Line’s NGN now connecting over 30% of Israeli households, there are opportunities for additional long-term revenue and profitability growth as we extend our position as Israeli’s leading supplier of comprehensive consumer and business communications solutions,” concluded Mr. Rodav. Alan Gelman, Chief Financial Officer and Deputy CEO of Bezeq, commented, “Increased cash flow generation during the quarter reflects the reversal of timing differences in working capital changes from the previous quarter, and further confirms our ability to continue rewarding shareholders through active cash dividend remuneration. The recommended distribution of NIS 1.28 billion in cash to our shareholders announced today reaffirms Bezeq’s commitment to creating shareholder value.” 3 Following the deconsolidation of yes from the Bezeq Group financial results as of August 21st, 2009, and pursuant to accepted IFRS accounting practices, the Consolidated Statements of Income for the fourth quarter and the full-year 2009 do not consolidate yes’ financial results. yes’ results from January 1st through August 20, 2009, are accounted for as results from discontinued operations. 3 Press Release Bezeq Group (Consolidated) Results Bezeq Group (Consolidated) 1 Q2 20102 Q2 2009 Change H1 20102 H1 2009 Change (NIS millions) (NIS millions) Revenues % % Operating profit % % EBITDA % % EBITDA margin % Net profit attributable to Company shareholders % % Diluted EPS (NIS) % % Cash flow from operating activities % (-3.6 )% Capex payments, net 3 % (-0.6 )% Free cash flow 4 % (-6.0 )% Net debt/EBITDA (end of period) 5 Net debt/shareholders' equity (end of period) 1 As of August 21st, 2009, the Company ceased consolidating yes' financial statements and started accounting for its investment in yes according to the equity method. In this table all figures reflect the de-consolidation of yes as of January 1st, 2008. 2 Bezeq Group results reflect the consolidation of Walla! as of April 25, 2010. Q2-10 and H1-10 include a one-time profit from the consolidation of Walla!. 3 Capex data reflects payments related to capex and are based on the cash flow statements. 4 Free cash flow is defined as cash flows from operating activities, plus dividend received, minus net capex payments. 5 EBITDA in this calculation refers to the trailing twelve months. Bezeq Group revenues for Q2 2010 totaled NIS 2.98 billion, up 3.8% from NIS 2.87 billion for Q2 2009. Consolidated revenue growth was driven by solid business expansion at Pelephone and Bezeq International, and was partially offset by a 0.8% decline in Bezeq Fixed-Line. Within the Fixed-Line segment, continued growth in high-speed Internet, data communications and transmission services almost completely compensated for the decline in revenue associated with traditional fixed-line telephony. Operating profit for the Company increased 21.0% to NIS 990 million in Q2 2010, up from NIS 818 million in Q2 2009. The second quarter improvement in operating profit delivered an impressive 33.2% operating margin and was driven primarily by higher total revenues and the positive impact of ongoing cost reduction initiatives, as well as by a NIS 57 million one-time gain related to the consolidation of Walla!. Net profit attributable to Bezeq shareholders for Q2 2010 amounted to NIS 638 million, up 17.9% from NIS 541 million for Q2 2009. Diluted earnings per share totaled NIS 0.24 versus NIS 0.20 for Q2 2009. The Company’s EBITDA for Q2 2010 totaled NIS 1.34 billion, up 12.0% as compared to NIS 1.20 billion for Q2 2009. The consolidated EBITDA margin reached 44.9%, versus 41.6% for Q2 2009. Cash flow from operating activities in Q2 2010 rose 36.6% year-over-year to NIS 976 million, as compared to NIS 715 million in Q2 2009. The year-over-year increase in operating cash flow was primarily related to timing differences in working capital, primarily within Bezeq Fixed-Line. 4 Press Release Gross capital expenditures in Q2 2010 amounted to NIS 427 million, an increase of 7.0% as compared to Q2 2009. This rise was primarily related to the ongoing rollout of the Fixed-Line segment’s nationwide NGN infrastructure. The Q2 2010 consolidated capex-to-sales ratio was 14.3%, as compared with 13.9% in Q2 2009. Free cash flow increased 73.4% year-over-year to NIS 606 million in Q2 2010, as compared with NIS 350 million in Q2 2009. As of June 30, 2010, the Company’s consolidated financial debt was NIS 5.23 billion, compared with NIS 4.17 billion as of June 30, 2009 (excluding yes’ debt to financial institutions). The increase in the financial debt was primarily related to Bezeq raising debt totaling NIS 1.5 billion during Q2 2010 through new loans from Israeli banks with an average duration of 4.6 years. As of the end of Q2 2010, the Company’s net debt-to-EBITDA ratio was 1.07 as compared to 0.76 at the end of Q2 2009. Bezeq Fixed-Line Results Bezeq Fixed-Line Q2 2010 Q2 2009 Change H1 2010 H1 2009 Change (NIS millions) (NIS millions) Revenues (-0.8
